Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro, US PGPUB 2009/0021530 in view of Lee et al., US PGPUB 2016/0147434 hereinafter referenced as Lee.

As to claim 1, Ishiguro discloses an input device, comprising: a processor (e.g. CPU 201, fig. 2); and 
a memory (e.g. ROM 202, fig. 2) storing programmed instructions that, when executed by the processor, cause the input device to receive a key code input (e.g. selecting one of the operation icons 403, fig. 4B); 
the first rendering object displaying a character or a character string converted from the received key code in the display area of the first rendering object (e.g. stroke data arrangement area 407, fig. 4B), and 
the second rendering object being other than the first rendering object (e.g. item 406, fig. 4B); and 
display the first rendering object having the changed shape of the display area (e.g. stroke data arrangement area 407 of fig. 4C which has a different shape than fig. 4B). 
Ishiguro does not specifically disclose change a shape of a display area of a first rendering object such that the first rendering object and a second rendering object do not overlap each other.
However, in the same endeavor, Lee discloses change a shape of a display area of a first rendering object such that the first rendering object and a second rendering object do not overlap each other ([0218] the device 100 may move the first object 1510 and the second object 1520 so as not to overlap the area 1500 in which the new handwritten input 1540 is received. For example, from the area 1500 in which the new handwritten input 1540 is received, the device 100 may separate the first object 1510 downward and the second object 1520 to the right).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Ishiguro to further include Lee’s method of display objects arrangement in order to display information efficiently. 

As to claim 8, Ishiguro discloses an input method comprising: 
receiving a key code input (e.g. selecting one of the operation icons 403, fig. 4B); 
the first rendering object displaying a character or a character string converted from the key code in the display area of the first rendering object (e.g. stroke data arrangement area 407, fig. 4B), and 
the second rendering object being other than the first rendering object (e.g. item 406, fig. 4B); and 
displaying the first rendering object having the changed shape of the display area (e.g. stroke data arrangement area 407 of fig. 4C which has a different shape than fig. 4B).
Ishiguro does not specifically disclose change a shape of a display area of a first rendering object such that the first rendering object and a second rendering object do not overlap each other.
However, in the same endeavor, Lee discloses change a shape of a display area of a first rendering object such that the first rendering object and a second rendering object do not overlap each other ([0218] the device 100 may move the first object 1510 and the second object 1520 so as not to overlap the area 1500 in which the new handwritten input 1540 is received. For example, from the area 1500 in which the new handwritten input 1540 is received, the device 100 may separate the first object 1510 downward and the second object 1520 to the right).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Ishiguro to further include Lee’s method of display objects arrangement in order to display information efficiently.

As to claim 9, Ishiguro discloses a non-transitory computer readable recording medium (e.g. ROM 202, fig. 2) including a program having instructions that, when executed by a processor (e.g. CPU 201, fig. 2), are operable for causing an input device to perform a process, the process comprising: 
receiving a key code input (e.g. selecting one of the operation icons 403, fig. 4B); 
the first rendering object displaying a character or a character string converted from the key code in the display area of the first rendering object (e.g. stroke data arrangement area 407, fig. 4B), and 
the second rendering object being other than the first rendering object (e.g. item 406, fig. 4B); and 
displaying the first rendering object having the changed shape of the display area (e.g. stroke data arrangement area 407 of fig. 4C which has a different shape than fig. 4B).
Ishiguro does not specifically disclose change a shape of a display area of a first rendering object such that the first rendering object and a second rendering object do not overlap each other.
However, in the same endeavor, Lee discloses change a shape of a display area of a first rendering object such that the first rendering object and a second rendering object do not overlap each other ([0218] the device 100 may move the first object 1510 and the second object 1520 so as not to overlap the area 1500 in which the new handwritten input 1540 is received. For example, from the area 1500 in which the new handwritten input 1540 is received, the device 100 may separate the first object 1510 downward and the second object 1520 to the right).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Ishiguro to further include Lee’s method of display objects arrangement in order to display information efficiently.

As to claim 2, the combination of Ishiguro and Lee discloses the input device according to claim 1. The combination further discloses the shape of the display area indicates at least one of a shape or a size of the display area (Ishiguro, e.g. stroke data arrangement area 407 of fig. 4C which has a different shape than fig. 4B). 

As to claim 3, the combination of Ishiguro and Lee discloses the input device according to claim 1. The combination further discloses the programmed instructions further cause the input device to change a font size of a character or a character string such that the character or the character string converted from the key code is displayed in the display area of the first rendering object (Ishiguro, [0009] to use the automatic edit function, the user needs to recognize a handwritten character or the like using a character recognition means or the like, and convert the recognized character into font data). 

As to claim 4, the combination of Ishiguro and Lee discloses the input device according to claim 1. The combination further discloses the programmed instructions further cause the input device to change the display position of the second rendering object such that the first rendering object and the second rendering object do not overlap with each other (Lee, [0218] the device 100 may move the first object 1510 and the second object 1520 so as not to overlap the area 1500 in which the new handwritten input 1540 is received. For example, from the area 1500 in which the new handwritten input 1540 is received, the device 100 may separate the first object 1510 downward and the second object 1520 to the right). 

As to claim 5, the combination of Ishiguro and Lee discloses the input device according to claim 4. The combination further discloses the programmed instructions further cause the input device to manage enabled/disabled setting information for changing a display position for each of second rendering objects, and the object manager changes a display position of a second rendering object whose setting information is “enabled” (Lee, [0071] FIGS. 30 and 31 illustrate setting access rights to an object in a device according to an embodiment of the present disclosure).

As to claim 6, the combination of Ishiguro and Lee discloses the input device according to claim 1. The combination further discloses the programmed instructions further cause the input device to deform the second rendering object and display the deformed second rendering object such that the first rendering object and the deformed second rendering object do not overlap each other (Lee, [0165] for example, the device 100 may display a boundary line including strokes constituting the second object 600 in the form of a spline 610).

As to claim 7, the combination of Ishiguro and Lee discloses the input device according to claim 1. The combination further discloses the first rendering object is a balloon object (Ishiguro, when the operator selects the shape change icon 406 of figs. 4, the display area 401 can accept an instruction to change a designated stroke data arrangement area). 

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        6/4/2022